UNITED STATESSECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTEREDMANAGEMENT INVESTMENT COMPANY Investment Company Act file number:	(811-07513) Exact name of registrant as specified in charter:	Putnam Funds Trust Address of principal executive offices:	One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service:	Beth S. Mazor, Vice PresidentOne Post Office SquareBoston, Massachusetts 02109 Copy to:  	John W. Gerstmayr, Esq.Ropes & Gray LLP800 Boylston StreetBoston, Massachusetts 02199-3600 Registrant’s telephone number, including area code:	(617) 292-1000 Date of fiscal year end:	July 31, 2012 Date of reporting period:	October 31, 2011 Item 1. Schedule of Investments: Putnam Short Duration Income Fund The fund's portfolio 10/31/11 (Unaudited) COMMERCIAL PAPER (51.1%) (a) Principal amount Value CAFCO LLC commercial paper with an effective yield of 0.447%, March 26, 2012 $300,000 $299,453 Diageo Capital PLC commercial paper with an effective yield of 0.455%, November 18, 2011 395,000 394,912 Viacom, Inc. commercial paper with an effective yield of 0.369%, November 2, 2011 250,000 249,997 Banco Bilbao Vizcaya commercial paper with an effective yield of 0.631%, November 3, 2011 266,000 265,990 BMW U.S. Capital, LLC commercial paper with an effective yield of 0.020%, July 25, 2012 300,000 299,956 Bryant Park Funding, LLC commercial paper with an effective yield of 0.165%, November 21, 2011 300,000 299,972 Chariot Funding, LLC commercial paper with an effective yield of 0.143%, November 16, 2011 350,000 349,978 CHARTA, LLC commercial paper with an effective yield of 0.517%, April 16, 2012 300,000 299,276 CIESCO, LP commercial paper with an effective yield of 0.245%, December 12, 2011 350,000 349,900 Commonwealth Bank of Australia commercial paper with an effective yield of 0.497%, April 17, 2012 300,000 299,300 Danske Corp. commercial paper with an effective yield of 0.225%, November 3, 2011 400,000 399,994 DNB Nor Bank ASA commercial paper with an effective yield of 0.000%, April 25, 2012 300,000 300,000 Dow Chemical Co. (The) commercial paper with an effective yield of 0.433%, November 23, 2011 105,000 104,971 FCAR Owner Trust I commercial paper with an effective yield of 0.427%, April 2, 2012 300,000 299,452 Gemini Securitization Corp. LLC commercial paper with an effective yield of 0.291%, November 21, 2011 250,000 249,958 Govco LLC commercial paper with an effective yield of 0.153%, November 10, 2011 256,000 255,990 ING America Insurance Holdings, Inc. commercial paper with an effective yield of 0.756%, November 3, 2011 300,000 299,986 Jupiter Securitization Co. LLC commercial paper with an effective yield of 0.136%, November 29, 2011 350,000 349,962 Kraft Foods, Inc. commercial paper with an effective yield of 0.329%, November 16, 2011 250,000 249,964 Liberty Mutual Group, Inc. commercial paper with an effective yield of 0.363%, November 15, 2011 300,000 299,956 Louis Dreyfus Commodities LLC commercial paper with an effective yield of 0.340%, November 1, 2011 300,000 300,000 Manhattan Asset Funding Co., LLC commercial paper with an effective yield of 0.376%, January 25, 2012 300,000 299,731 National Australia Bank LTD commercial paper with an effective yield of 0.000%, April 23, 2011 350,000 350,000 NRW. Bank commercial paper with an effective yield of 0.322%, December 5, 2011 100,000 99,969 NRW. Bank commercial paper with an effective yield of 0.324%, December 13, 2011 250,000 249,904 Old Line Funding, LLC commercial paper with an effective yield of 0.218%, January 20, 2012 300,000 299,853 Prudential PLC commercial paper with an effective yield of 0.567%, February 6, 2012 350,000 349,444 Royal Bank of Scotland PLC (The) commercial paper with an effective yield of 0.453%, December 28, 2011 350,000 349,745 Royal Park Investments Funding Corp. commercial paper with an effective yield of 0.628%, November 7, 2011 300,000 299,966 Swedbank AB commercial paper with an effective yield of 0.125%, February 2, 2012 300,000 299,574 UBS Finance Delaware, LLC commercial paper with an effective yield of 0.440%, January 10, 2012 300,000 299,738 Variable Funding Capital Co., LLC commercial paper with an effective yield of 0.197%, December 21, 2011 400,000 399,889 Victory Receivables Corp. commercial paper with an effective yield of 0.381%, January 30, 2012 300,000 299,711 Working Capital Management Co. commercial paper with an effective yield of 0.272%, November 2, 2011 400,000 399,997 Total commercial paper (cost $10,216,488) INVESTMENT COMPANIES (23.3%) (a) Shares Value Putnam Money Market Liquidity Fund 0.05% (e) 4,655,599 $4,655,599 Total investment companies (cost $4,655,599) CORPORATE BONDS AND NOTES (15.4%) (a) Principal amount Value Basic materials (2.4%) E.I. Du Pont De Nemours sr. unsec. notes 4 3/4s, 2012 $250,000 $260,767 Dow Chemical Co. (The) sr. unsec. notes 4.85s, 2012 222,000 228,830 Communication services (2.0%) AT&T Inc. sr. unsec. unsub. notes 5 7/8s, 2012 100,000 101,271 Verizon New Jersey, Inc. sr. unsec. bonds Ser. A, 5 7/8s, 2012 300,000 303,218 Consumer cyclicals (1.5%) Toyota Motor Credit Corp. sr. unsec. FRN 3.891, 2012 300,000 301,948 Energy (0.9%) BP Capital Markets PLC company guaranty sr. unsec. notes 2 3/4, 2012 169,000 170,162 Financials (8.6%) American Express Credit Corp. sr. unsec. FRN 0.365s, 2012 205,000 204,677 Bank One Corp. unsec. notes 5 1/4s, 2013 300,000 314,331 Barclays Bank PLC sr. unsec. unsub. notes 2 1/2s, 2013 300,000 298,202 HSBC Finance Corp. sr. unsec. notes 5 1/4s, 2011 180,000 180,835 Credit Suisse First Boston USA, Inc. company guaranty sr. unsec. unsub. notes 6 1/8s, 2011 112,000 112,225 General Electric Capital Corp. sr. unsec. unsub. FRN 1.198s, 2013 300,000 300,716 Pricoa Global Funding 1 144A sr. sec. FRN 0.528s, 2012 300,000 300,003 Total corporate bonds and notes (cost $3,077,185) CERTIFICATES OF DEPOSIT (9.9%) (a) Interest rate (%) Maturity date Principal amount Value Bank of Nova Scotia FRN (Canada) 0.705 10/18/12 $300,000 $300,472 Nordea Bank Finland FRN (Finland) 0.698 4/13/12 170,000 170,111 Rabobank Nederland FRN (Netherlands) 0.310 11/7/11 300,000 300,000 Royal Bank of Canada FRN (Cananda) 0.405 10/22/12 350,000 350,000 Svenska Handelsbanken, Inc. FRN (Sweden) 0.535 3/29/12 300,000 300,034 Toronto-Dominion Bank (The) FRN (Canada) 0.426 10/19/12 300,000 300,000 WESTPAC Banking Corp. FRN (Australia) 0.333 6/15/12 250,000 249,765 Total certificates of deposit (cost $1,970,388) MORTGAGE-BACKED SECURITIES (2.0%) (a) Principal amount Value Wachovia Bank Commercial Mortgage Trust FRB Ser. 05-C16, Class B 4.945s, 2041 $50,000 $46,375 CS First Boston Mortgage Securities Corp. Ser. 03-C3, Class B, 4.052s, 2038 150,000 149,175 LB-UBS Commercial Mortgage Trust Ser. 07-C1, Class A2, 5.318s, 2040 197,473 198,299 Total mortgage-backed securities (cost $393,861) REPURCHASE AGREEMENTS (1.3%) (a) Principal amount Value Interest in $50,250,000 joint tri-party term repurchase agreement dated October 24, 2011 with JPMorgan Securities, Inc. due November 23, 2011, 0.27% (collateralized by various corporate bonds and notes with coupon rates ranging from 5.25% to 8.25% and due dates ranging from April 15, 2012 to October 15, 2021, valued at $50,253,255) (TR) $250,000 $250,000 Total repurchase agreements (cost $250,000) TOTAL INVESTMENTS Total investments (cost $20,813,521) (b) Key to holding's abbreviations FRB Floating Rate Bonds FRN Floating Rate Notes Notes to the fund's portfolio Unless noted otherwise, the notes to the fund's portfolio are for the close of the fund's reporting period, which ran from October 17, 2011 (commencement of operations) through October 31, 2011 (the reporting period). (a) Percentages indicated are based on net assets of $19,998,955. (b) The aggregate identified cost on a tax basis is $20,563,521, resulting in gross unrealized appreciation and depreciation of $1 and $19, respectively, or net unrealized depreciation of $18. (e) The fund invested in Putnam Money Market Liquidity Fund, an open-end management investment company managed by Putnam Investment Management, LLC (Putnam Management), the fund's manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC. Investments in Putnam Money Market Liquidity Fund are valued at its closing net asset value each business day. Income distributions earned by the fund are recorded as interest income and totaled $107 for the reporting period. During the reporting period, cost of purchases and proceeds of sales of investments in Putnam Money Market Liquidity Fund aggregated $22,651,956 and $17,996,357, respectively. Management fees charged to Putnam Money Market Liquidity Fund have been waived by Putnam Management. The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. (TR) Maturity value of a term repurchase agreement will equal the principal amount of the repurchase agreement plus interest. Debt obligations are considered secured unless otherwise indicated. 144A after the name of an issuer represents securities exempt from registration under Rule 144A under the Securities Act of 1933, as amended. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. The rates shown on FRB and FRN are the current interest rates at the close of the reporting period. The dates shown on debt obligations are the original maturity dates. Security valuation: Market quotations are not considered to be readily available for certain debt obligations and other investments; such investments are valued on the basis of valuations furnished by an independent pricing service approved by the Trustees or dealers selected by Putnam Management. Such services or dealers determine valuations for normal institutional-size trading units of such securities using methods based on market transactions for comparable securities and various relationships, generally recognized by institutional traders, between securities (which considers such factors as security prices, yields, maturities and ratings). These securities will generally be categorized as Level 2. Securities quoted in foreign currencies, if any, are translated into U.S. dollars at the current exchange rate. To the extent a pricing service or dealer is unable to value a security or provides a valuation that Putnam Management does not believe accurately reflects the security's fair value, the security will be valued at fair value by Putnam Management. Certain investments, including certain restricted and illiquid securities and derivatives, are also valued at fair value following procedures approved by the Trustees. These valuations consider such factors as significant market or specific security events such as interest rate or credit quality changes, various relationships with other securities, discount rates, U.S. Treasury, U.S. swap and credit yields, index levels, convexity exposures and recovery rates. These securities are classified as Level 2 or as Level 3 depending on the priority of the significant inputs. Such valuations and procedures are reviewed periodically by the Trustees. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security in a current sale and does not reflect an actual market price, which may be different by a material amount. Repurchase agreements: The fund, or any joint trading account, through its custodian, receives delivery of the underlying securities, the market value of which at the time of purchase is required to be in an amount at least equal to the resale price, including accrued interest. Collateral for certain tri-party repurchase agreements is held at the counterparty’s custodian in a segregated account for the benefit of the fund and the counterparty. Putnam Management is responsible for determining that the value of these underlying securities is at all times at least equal to the resale price, including accrued interest. In the event of default or bankruptcy by the other party to the agreement, retention of the collateral may be subject to legal proceedings. Accounting Standards Codification ASC 820 Fair Value Measurements and Disclosures (ASC 820) establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the fund’s investments. The three levels are defined as follows: Level 1 – Valuations based on quoted prices for identical securities in active markets. Level 2 – Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3 – Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the fund’s net assets as of the close of the reporting period: Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Certificates of deposit $— $1,970,382 $— Commercial paper — 10,216,488 — Corporate bonds and notes — 3,077,185 — Investment companies 4,655,599 — — Mortgage-backed securities — 393,849 — Repurchase agreements — 250,000 — Totals by level $— For additional information regarding the fund please see the fund's most recent annual or semiannual shareholder report filed on the Securities and Exchange Commission's Web site, www.sec.gov, or visit Putnam's Individual Investor Web site at www.putnaminvestments.com Item 2. Controls and Procedures: (a) The registrant’s principal executive officer and principal financial officer have concluded, based on their evaluation of the effectiveness of the design and operation of the registrant’s disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the design and operation of such procedures are generally effective to provide reasonable assurance that information required to be disclosed by the registrant in this report is recorded, processed, summarized and reported within the time periods specified in the Commission’s rules and forms. (b) Changes in internal control over financial reporting: Not applicable Item 3. Exhibits: Separate certifications for the principal executive officer and principal financial officer of the registrant as required by Rule 30a-2(a) under the Investment Company Act of 1940, as amended, are filed herewith. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Putnam Funds Trust By (Signature and Title): /s/ Janet C. SmithJanet C. SmithPrincipal Accounting OfficerDate: December 29, 2011 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title): /s/ Jonathan S. HorwitzJonathan S. HorwitzPrincipal Executive OfficerDate: December 29, 2011 By (Signature and Title): /s/ Steven D. KrichmarSteven D. KrichmarPrincipal Financial OfficerDate: December 29, 2011
